                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

KARL GLASS,                                           )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )     Case No. 1:18-cv-03990-TWP-DLP
                                                      )
AFNI, INC.,                                           )
                                                      )
                              Defendant.              )

                         ORDER GRANTING DEFENDANT’S
                     MOTION FOR JUDGMENT ON THE PLEADINGS

       This matter is before the Court on Defendant Afni, Inc.’s (“Afni”) Motion for Judgment on

the Pleadings filed pursuant to Federal Rule of Civil Procedure 12(c) (Filing No. 25). After

Plaintiff Karl Glass (“Glass”) failed to pay a consumer debt on a personal loan, Afni assumed the

responsibility of collecting payment for the debt and sent a dunning letter to Glass for that purpose.

Based on this dunning letter, Glass filed his Complaint against Afni, alleging violation of the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692 (“FDCPA”) (Filing No. 1). Afni filed its Answer

(Filing No. 14) and then moved for judgment on the pleadings (Filing No. 25). For the following

reasons, the Motion for Judgment on the Pleadings is granted.

                                           I.   BACKGROUND

       The following facts are not necessarily objectively true, but as required when reviewing a

motion for judgment on the pleadings, the Court accepts as true the factual allegations in the

Complaint and draws all inferences in favor of Glass as the non-moving party. See Emergency

Servs. Billing Corp. v. Allstate Ins. Co., 668 F.3d 459, 464 (7th Cir. 2012).

       Glass is a citizen of the State of Indiana, and he fell behind on paying his bills, including a

consumer debt he owed for a personal loan. Afni is an Illinois corporation that operates a
nationwide debt collection business and attempts to collect debts from consumers in virtually every

state, including consumers in the State of Indiana. Afni attempted to collect from Glass the

consumer debt for the defaulted personal loan. Afni tried to collect the debt by sending Glass an

initial form collection letter, dated September 4, 2018 (Filing No. 1 at 1–2). The form collection

letter is reproduced below:




(Filing No. 1-3.) The form collection letter also had a payment remittance stub, which is

reproduced below:




                                                2
Id.

       On December 18, 2018, Glass initiated this action by filing his Complaint and attaching

Afni’s initial form collection letter. Glass’s Complaint alleges that Afni violated Section

1692g(a)(2) of the FDCPA by not adequately identifying the current creditor to whom the debt

was owed. In his Complaint, Glass alleges that Afni’s letter—by naming multiple entities as the

creditor with no explanation of the relationship between the named entities—would confuse the

“unsophisticated consumer” as to the identity of the current creditor in violation of the FDCPA

(Filing No. 1). On February 11, 2019, Afni filed its Answer and Affirmative Defenses (Filing No.

14), and then it filed its Motion for Judgment on the Pleadings on June 19, 2019 (Filing No. 25).

                                  II.   LEGAL STANDARD

       Federal Rule of Civil Procedure 12(c) permits a party to move for judgment after the parties

have filed a complaint and an answer, and the pleadings are closed. Rule 12(c) motions are

analyzed under the same standard as a motion to dismiss under Rule 12(b)(6). Pisciotta v. Old

Nat’l Bancorp., 499 F.3d 629, 633 (7th Cir. 2007); Frey v. Bank One, 91 F.3d 45, 46 (7th Cir.

1996). The complaint must allege facts that are “enough to raise a right to relief above the

speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Although “detailed

factual allegations” are not required, mere “labels,” “conclusions,” or “formulaic recitation[s] of


                                                3
the elements of a cause of action” are insufficient. Id. Stated differently, the complaint must

include “enough facts to state a claim to relief that is plausible on its face.” Hecker v. Deere &

Co., 556 F.3d 575, 580 (7th Cir. 2009) (internal citation and quotation marks omitted). To be

facially plausible, the complaint must allow “the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Twombly, 550 U.S. at 556).

       Like a Rule 12(b)(6) motion, the Court will grant a Rule 12(c) motion only if “it appears

beyond doubt that the plaintiff cannot prove any facts that would support his claim for relief.” N.

Ind. Gun & Outdoor Shows, Inc. v. City of S. Bend, 163 F.3d 449, 452 (7th Cir. 1998) (quoting

Craigs, Inc. v. Gen. Elec. Capital Corp., 12 F.3d 686, 688 (7th Cir. 1993)). The factual allegations

in the complaint are viewed in a light most favorable to the non-moving party; however, the Court

is “not obliged to ignore any facts set forth in the complaint that undermine the plaintiff’s claim or

to assign any weight to unsupported conclusions of law.” Id. (quoting R.J.R. Serv., Inc. v. Aetna

Cas. & Sur. Co., 895 F.2d 279, 281 (7th Cir. 1989)). “As the title of the rule implies, Rule 12(c)

permits a judgment based on the pleadings alone. . . . The pleadings include the complaint, the

answer, and any written instruments attached as exhibits.” Id. (internal citations omitted).

                                        III. DISCUSSION

       “Congress passed the FDCPA to ‘eliminate abusive debt collection practices.’ 15 U.S.C. §

1692. The FDCPA is liberally construed to achieve its purpose of protecting ‘the unsophisticated

consumer.’” Hutton v. C.B. Accounts, Inc., 2010 U.S. Dist. LEXIS 77881, at *4 (C.D. Ill. Aug. 3,

2010) (quoting Horkey v. J.V.D.B. & Assocs., Inc., 333 F.3d 769, 773 (7th Cir. 2003)). Section

1692g(a) of the FDCPA prescribes the contents of a notice of a debt:

       Within five days after the initial communication with a consumer in connection
       with the collection of any debt, a debt collector shall, unless the following



                                                  4
       information is contained in the initial communication or the consumer has paid the
       debt, send the consumer a written notice containing . . . the name of the creditor to
       whom the debt is owed . . . .

15 U.S.C. § 1692g(a)(2).

       In his Complaint, Glass asserted a single claim against Afni for violation of Section

1692g(a)(2) of the FDCPA. Glass argues that the FDCPA protects the unsophisticated consumer,

and Afni’s collection letter would confuse an unsophisticated consumer as to the identity of the

current creditor. Relying on Avila v. Rubin, 84 F.3d 222, 226 (7th Cir. 1996), Glass asserts that

the Seventh Circuit has long held that the FDCPA’s required disclosures must be stated clearly

enough that recipients will likely understand them.

       Glass argues that the collection letter he received from Afni is confusing because,

       Defendant’s letter stated that the “Creditor” was “AFFIRM OPERATIONAL
       LOANS III TRUST (Serviced by Affirm)”, and further stated “Your AFFIRM
       OPERATIONAL LOANS III TRUST account has been referred to Afni, Inc. for
       collection”. The letter then also stated that the “ORIGINAL CREDITOR” was
       “Cross River Bank”. No explanation was given as to which of the entities named,
       Affirm Operational Loans III Trust, Affirm, or Cross River Bank, was the creditor
       to whom the debt was currently owed, nor what the difference was, if any, between
       the “creditor” and the “original creditor”.

(Filing No. 34 at 2.) Glass asserts that, without an explanation about the relationship between the

named entities and without an identification of the “current creditor,” the collection letter is

confusing and does not meet the FDCPA’s requirement of clearly identifying the name of the

current creditor to whom the debt was then owed.

       Afni argues that judgment on the pleadings is appropriate because its debt collection letter

clearly identified the current creditor in such a way that even an unsophisticated consumer would

understand the identity of the current creditor. Afni asserts that, although courts view collection

letters through the eyes of an unsophisticated consumer to determine whether the FDCPA is

violated, the “unsophisticated consumer” is not a “dimwit,” but rather he has a “rudimentary



                                                5
knowledge about the financial world” and is “capable of making basic logical deductions and

inferences.” Wahl v. Midland Credit Mgmt., 556 F.3d 643, 645 (7th Cir. 2009).

        Afni explains that the collection letter identifies AFFIRM OPERATIONAL LOANS III

TRUST as the “creditor” at the top of the letter, and directly across from that reference, in the body

of the letter, it states, “Your AFFIRM OPERATIONAL LOANS III TRUST account has been

referred to Afni, Inc. for collection.” (Filing No. 1-3 at 1.) At the bottom of the body of the letter,

it identifies the “original creditor” as Cross River Bank. Afni argues the collection letter supports

only one reasonable interpretation: the past due account was referred to Afni by the current

creditor, Affirm Operational Loans III Trust. There can be no reasonable, genuine confusion that

Cross River Bank is the original creditor and Affirm Operational Loans III Trust is the current

creditor.

        Both parties point the Court to numerous court decisions where other courts determined

that the collection letters at issue either satisfied or fell short of the FDCPA’s notice requirements.

Each party distinguishes the facts of the other party’s cited cases and points out similarities or

differences in the other debt collection letters to support their positions in this case.

        The Court recognizes that, “[w]hen § 1692g(a) requires that a communication include

certain information, compliance demands more than simply including that information in some

unintelligible form. . . . To satisfy § 1692g(a), the debt collector’s notice must state the required

information clearly enough that the recipient is likely to understand it.” Janetos v. Fulton

Friedman & Gullace, LLP, 825 F.3d 317, 321 (7th Cir. 2016) (internal citations and quotation

marks omitted).

        After reviewing the parties’ arguments, their cited case law and those cases’ collection

letters, and most importantly the debt collection letter at issue in this case, the Court determines as




                                                   6
a matter of law that Afni’s collection letter does not violate Section 1692g(a)(2) of the FDCPA.

The letter lists at the top of the one-page document the “Creditor” as “AFFIRM OPERATIONAL

LOANS III TRUST (Serviced by Affirm).” Directly across from this language, the letter states,

“Your AFFIRM OPERATIONAL LOANS III TRUST account has been referred to Afni, Inc. for

collection.” At the bottom of the letter, Cross River Bank is identified as the “Original Creditor.”

The payment remittance stub identifies the “Creditor” as “AFFIRM OPERATIONAL LOANS III

TRUST (Serviced by Affirm).”

       The only reasonable interpretation of the collection letter is that “the name of the creditor

to whom the debt is owed”−as required by 15 U.S.C. § 1692g(a)(2)−is Affirm Operational Loans

III Trust. Although the letter does not use the phrase “current creditor,” the letter identifies the

original creditor as Cross River Bank and identifies the only other creditor as Affirm Operational

Loans III Trust. The “basic logical deduction[] and inference[]” from the letter is that the only

other listed creditor is the current creditor. Wahl, 556 F.3d at 645. The FDCPA does not require

the explicit use of the phrase “current creditor.” Afni’s debt collection letter contains no internal

contradictions or inconsistencies as to the debt owed or the creditor. Furthermore, the collection

letter does not use other terms such as “client,” “owner,” “assignee,” or “transferee” that could

lead to confusion about the name of the creditor to whom the debt is owed. Because the Court

concludes that Afni’s debt collection letter satisfies the requirement of Section 1692g(a)(2) and

could not confuse the unsophisticated consumer as to the name of the creditor to whom the debt is

owed, Afni’s Motion for Judgment on the Pleadings is granted.




                                                 7
                                   IV. CONCLUSION

       For the foregoing reasons, the Court GRANTS Afni’s Motion for Judgment on the

Pleadings (Filing No. 25). All other pending motions are denied as moot. Final judgment will

issue under separate order.

       SO ORDERED.

Date: 10/28/2019




DISTRIBUTION:

David J. Philipps
PHILIPPS AND PHILIPPS, LTD.
davephilipps@aol.com

Mary E. Philipps
PHILIPPS AND PHILIPPS, LTD.
mephilipps@aol.com

Angie K. Robertson
PHILIPPS AND PHILIPPS, LTD.
angie@philippslegal.com

John Thomas Steinkamp
JOHN STEINKAMP & ASSOCIATES
John@johnsteinkampandassociates.com

Justin M. Penn
HINSHAW & CULBERTSON LLP
jpenn@hinshawlaw.com




                                             8
